IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-19-00017-CR

                        IN RE LOWELL QUINCY GREEN


                                 Original Proceeding



                           MEMORANDUM OPINION


       In this mandamus proceeding, relator, Lowell Quincy Green, complains about

actions purportedly taken by Jon R. Gimble, the McLennan County District Clerk. There

are procedural problems with Green’s request, including a failure to serve his mandamus

petition on the District Clerk as the respondent or the State as the real party in interest.

See TEX. R. APP. P. 9.5; 52.2. However, we use Texas Rule of Appellate Procedure 2 and

look beyond these deficiencies to dispose of Green’s petition. See id. at R. 2.

       As a Court of Appeals, we have no jurisdiction to compel a district clerk to act,

except to enforce our jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b) (West 2004);
see also In re Simmonds, 271 S.W.3d 874, 879 (Tex. App.—Waco 2008, orig. proceeding).

Green has not alleged any need for this Court to protect that jurisdiction.

        Accordingly, we dismiss Green’s “Original Application for Writ of Mandamus”

for want of jurisdiction.




                                                        AL SCOGGINS
                                                        Senior Justice

Before Chief Justice Gray,
       Justice Davis, and
       Senior Justice Al Scoggins1
Petition dismissed
Opinion delivered and filed January 30, 2019
[OT06]




        1The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment
of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003 (West
2013).



In re Green                                                                                       Page 2